Matter of Chloe P. Mc. (Lajohn M.--Danielle P.) (2014 NY Slip Op 08026)





Matter of Chloe P. Mc. (Lajohn M.--Danielle P.)


2014 NY Slip Op 08026


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2013-08521
 (Docket No. NA-21982-13)

[*1]In the Matter of Chloe P. Mc. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andLajohn M. (Anonymous), respondent- respondent; Danielle P. (Anonymous), nonparty- appellant.


Elliot Green, Brooklyn, N.Y., for nonparty-appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Kristin M. Helmers and Victoria Scalzo of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler, Kelly Ballinger, and Claire V. Merkine of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Ann E. O'Shea, J.), dated August 21, 2013. The order awarded the father supervised visitation with the subject child.
ORDERED that the appeal is dismissed, without costs or disbursements.
The mother's appeal from the order dated August 21, 2013, which directed that the father should have visits with the subject child, supervised by a social worker at Comprehensive Family Services, must be dismissed, because the mother consented to such supervised visits. No appeal lies from an order entered on the consent of the appealing party (see Matter of Nivia L.C. [Shani C.], 106 AD3d 996; Matter of Brian R., 48 AD3d 576, 577; Matter of Baby Girl M., 48 AD3d 569, 569; Matter of Angelique L. v Tracy L., 42 AD3d 569, 571; Matter of Jerome Marcel T., 28 AD3d 780, 781).
DILLON, J.P., MILLER, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court